[Cite as State v. Hogan, 2015-Ohio-3682.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                Plaintiff-Appellee,               :

v.                                                :                 No. 15AP-570
                                                                 (C.P.C. No. 14CR-1142)
Joseph Hogan,                                     :
                                                              (ACCELERATED CALENDAR)
                Defendant-Appellant.              :


                                            D E C I S I O N

                                  Rendered on September 10, 2015


                Ron O'Brien, Prosecuting Attorney, and Michael P. Walton,
                for appellee.

                Wolfe Van Wey & Associates, LLC, and Stephen T. Wolfe, for
                appellant.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Joseph Hogan is appealing from the consecutive sentences he received as a
result of his convictions for kidnapping and gross sexual imposition. His assignment of
error reads:
                THE TRIAL COURT ERRED                   WHEN      IT   IMPOSED
                CONSECUTIVE SENTENCES.

        {¶ 2} Specifically, counsel for Hogan argues that the trial court judge failed to
comply with R.C. 2929.14(C)(4), which reads:
                (4) If multiple prison terms are imposed on an offender for
                convictions of multiple offenses, the court may require the
                offender to serve the prison terms consecutively if the court
                finds that the consecutive service is necessary to protect the
                public from future crime or to punish the offender and that
No. 15AP-570                                                                                2

              consecutive sentences are not disproportionate to the
              seriousness of the offender's conduct and to the danger the
              offender poses to the public, and if the court also finds any of
              the following:

              (a) The offender committed one or more of the multiple
              offenses while the offender was awaiting trial or sentencing,
              was under a sanction imposed pursuant to section 2929.16,
              2929.17, or 2929.18 of the Revised Code, or was under post-
              release control for a prior offense.

              (b) At least two of the multiple offenses were committed as
              part of one or more courses of conduct, and the harm caused
              by two or more of the multiple offenses so committed was so
              great or unusual that no single prison term for any of the
              offenses committed as part of any of the courses of conduct
              adequately reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates
              that consecutive sentences are necessary to protect the
              public from future crime by the offender.

       {¶ 3} Counsel argues that Hogan had no significant criminal record and did not
commit the crimes while awaiting trial or sentencing. The State of Ohio does not contest
the facts as to the awaiting trial or sentencing issues, but does attack Hogan's prior record.
       {¶ 4} The State of Ohio also argues that consecutive sentences were appropriate
because it was necessary to protect the public from future crime and to punish Hogan.
And the State asserts that the sentences were not disproportionate to the seriousness of
Hogan's conduct and to the damages Hogan poses to the public.
       {¶ 5} The trial court judge imposed sentences totaling seven years. The judge was
extremely upset that the victim of Hogan's sexual actively was an eight-year-old child.
The judge was also upset by the judge's perception that Hogan was lying to shift blame
onto the eight year old.
       {¶ 6} The pre-sentence investigation ("PSI") conducted before the sentencing
indicated that Hogan had also abused a five year old and had sexually abused a former
wife. In short, the PSI indicated that Hogan engaged in a pattern of sexual misconduct
sometimes with children as victims.
No. 15AP-570                                                                           3

      {¶ 7} The trial court judge was fully justified in imposing the sentences she
imposed. The only error in the trial court was failing to include in the sentencing
judgment entry all the findings made in open court at the time of sentencing. Thus, the
trial court judge did not fully comply with the recent case of State v. Bonnell, 140 Ohio
St.3d 209, 2014-Ohio-3177.
      {¶ 8} We, therefore, overrule the actual assignment of error, but vacate the
sentencing entry and return the case to the trial court for a nunc pro tunc entry which
complies with the Bonnell case.
                                                      Judgment affirmed; case returned
                                                                     with instructions.

                    LUPER SCHUSTER and HORTON, JJ., concur.